McMurray, Presiding Judge.
Defendant and his co-defendant brother were jointly tried before a jury for committing an armed robbery. The jury found defendant guilty of robbery by intimidation and his co-defendant guilty of armed robbery. Defendant filed this appeal after the denial of his motion for new trial. Held:
Defendant contends the trial court should have severed his case from that of his co-defendant brother, arguing that proof of his co-defendant brother’s commission of a prior armed robbery prejudiced his defense. We do not agree. The prior similar transaction evidence at issue did not implicate defendant at all. “The trial court gave appropriate limiting instructions to the jury, cautioning that the evidence could be considered only in regard to [defendant’s co-defendant brother. Under such circumstances, we find] no error.” Hannah v. State, 261 Ga. 336, 337 (2) (b) (404 SE2d 440) (1991).

Judgment affirmed.


Blackburn and Eldridge, JJ, concur.